Contact: Jeffrey W. Farrar Executive Vice President and CFO (434) 964-2217 jfarrar@stellarone.com STELLARONE CORPORATION REPORTS 92% EARNINGS INCREASE TO $5.5 MILLION Charlottesville, VA April 26, 2012 – StellarOne Corporation (NASDAQ: STEL) (“StellarOne”) today reported first quarter 2012 earnings of $5.5 million, or $0.24 net income per diluted common share. This represents a 92% increase over net income of $2.9 million or $0.11 per common diluted share recognized during the same quarter in the prior year. “We are pleased to report a strong quarter to ed March 31, 2012 December 31, 2011 March 31, 2011 Total stockholders' equity $ $ $ Less: Preferred stock - - Core deposit intangibles, net Goodwill Net other intangibles Tangible common equity Total assets Less: Core deposit intangibles, net Goodwill Net other intangibles Tangible assets $ $ $ Tangible common equity ratio % % %
